Exhibit 10.7 TRACON PHARMACEUTICALS, INC. AMENDED AND RESTATED EMPLOYMENT AGREEMENT For CHARLES P. THEUER This Amended and Restated Employment Agreement (the “Agreement”) is made and entered into effective as of February 27, 2017 (the “Effective Date”), by and between TRACON Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Charles P. Theuer (the “Executive”). The Company and Executive are hereinafter collectively referred to as the “Parties”, and individually referred to as a “Party”. From and following the Effective Date, this Agreement shall replace and supersede that certain Amended and Restated Employment Agreement between Executive and Company entered into as of May 8, 2015 (the “Prior Agreement”). Certain capitalized terms used in this Agreement are defined in Section 11.
